EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GERRIT C. WINKEL on 2/28/2022.
The application has been amended as follows:
Claim 30 is canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 16, LAGABE (US 20140375423 A1) discloses (abstract) a method for preventing a relay attack between a mobile phone and a starting device of an automobile [0005], comprising:
capturing a reference movement profile using the mobile phone, in which an authorized driver approaches the automobile, takes up a driver position and actuates a starting device; [0026]
determining a current movement profile which is suitable for comparison with the captured reference movement profile; [0017]
comparing the captured reference movement profile with the determined current movement profile. [0028]
ZIVKOVIC (US 20140340193 A1) teaches (abstract) in a similar field of invention (i.e. vehicle security method and system based on movement history of user carrying mobile device - FIG.3) wherein a confirmation S121 (i.e. functions shown in FIG.2 or 4 – [0061-0063]) is requested by the system, to further confirm that user is indeed carrying the mobile device within vehicle system properly, after the process in FIG.3, wherein a starting device (i.e. start car 
LAGABE as modified by ZIVKOVIC fails to show:
wherein a time course of a distance between the mobile phone and the automobile is captured as part of the reference movement profile and of the current movement profile.
Similarly for claim 29, LAGABE and ZIVKOVIC disclose the claimed invention and lack the same claimed limitations, as for claim 16.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/28/2022